DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c), 386(c) is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I.	35 U.S.C. 112(f): controlling law and MPEP guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional limitations, frame data generation unit, frame period setting unit, accumulation time setting unit, data processing device, event generation unit, and image processing unit of claims 1-18,20,21,23-25, and 27-30 will NOT be interpreted under 35 U.S.C. 112(f)
Claims 1,2,5,16,17,18,20,23, and 27 recite a “frame data generation unit” that performs the associated claimed functions. Claims 1,2,5,11,15-17, and 23 recite a “frame period setting unit” that performs the associated claimed functions. Claims 3,4,6-10,12-14, and 28-30 recite an “accumulation time setting unit” that performs the associated claimed functions. Claim 21 recites a “data processing device for generating frame data….” Claim 23 recites an “event generation unit…configured generate event data….” Claims 24 and 25 recite “an image processing unit” that performs image processing and recognition. These limitations satisfy prongs (A) and (B) above because they use a generic placeholder (unit, device) and are followed by respective functions. However, they each fail to satisfy prong (C) because, in the case of the frame data generation unit and the frame period setting unit of claims 17 and 20, the claims recite that a computer is configured to act as those units, and since a computer is a known structural element sufficient to perform the functions associated with the frame data generation unit and the frame period setting unit in claims 17 and 20, those functional limitations are modified by sufficient structure for performing the claimed function. As to the remaining limitations, they fail to satisfy prong (C) because the specification and drawings inform one of ordinary skill in the art that they denote structure. Therefore, the limitations identified above will NOT be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that they describe and illustrate the functional limitations identified above so as to affirm the presumption that they should not be treated in accordance with 35 U.S.C. 112(f). Specifically, in the drawings, Fig. 1 illustrates the event generation unit and data processing unit that form a data processing device as a stacked semiconductor chip. Figs. 5-8 then illustrate a more detailed structural configuration of the event generation unit. Fig. 9 illustrates a block diagram showing the internal connective configuration of the data processing device with the (frame) data generation unit, inter-frame interval setting unit (frame period setting unit), frame width setting unit (accumulation time setting unit), and image processing unit. Additionally, in the describing the figures, the specification teaches how each of these elements operates within the overall functionality of the apparatus.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 20 are rejected under 35 U.S.C. 101 because corresponding claimed invention is directed to non-statutory subject matter. Specifically, as the claims are directed to a program per se, they do not fall within at least one of the four categories of patent eligible subject matter. MPEP 2106.03 I. states that “[n]on-limiting examples of claims that are not directed to any of the statutory categories include:
…
· Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se”) when claimed as a product without any structural recitations;
….
To overcome this rejection, the Examiner suggests tying the claimed programs to a non-transitory form of storage media.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-9,11-13,16-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US # 10,198,660).
	As to claim 1, Ji et al. teaches a data processing device (Fig. 1, sampling unit “103” and image formation unit “105”) comprising: 
a frame data generation unit (Fig. 1,image formation unit “105”) configured to generate first frame data and second frame data (e.g., Figs. 3 and 7, images associated with sampled, adjacent time periods or sampled, adjacent number of events; col. 5, lines 28-30), the first frame data being based on event data indicating a variation in an electrical signal of a pixel (col. 5, lines 10-12), the event data occurring during a first accumulation time from a first frame generation start time to a first frame generation end time, and the second frame data being based on event data occurring during a second accumulation time from a second frame generation start time to a second frame generation end time (e.g., Figs. 3 and 7; {The Examiner interprets the first and second accumulation times as the time or event sampling periods and the first and second frame generation start and end times as the period between the start of each time/event sampling period. Note that the start and end times of the accumulation times correspond to the start and end times of the first and second frame generation times in Figs. 3 and 7. However, the two do not correspond in Figs. 4,5, and 8-10.}); and 
a frame period setting unit (Fig. 1, sampling unit “103”) configured to set and supply a first frame period to the frame data generation unit, the first frame period being a period from the first frame generation start time to the second frame generation start time (Figs. 3 and 7; col. 5, lines 18-25; {Note the Examiner’s italicized statement above as well.}).
Although Ji et al. does not state it expressly, the Examiner takes official notice to the use of a photodiode in a dynamic vision sensor that provides the electrical signal processed to determine whether a variation has occurred as well known in the art. One of ordinary skill in the art would have been motivated to use a photodiode to sense scene light and output a processable variation signal because photodiodes are components that are commonly used to sense light with predictable operation and low-cost implementation.
As to claim 2, Ji et al. teaches the data processing device according to claim 1, wherein 
the frame data generation unit 
further generates third frame data based on event data occurring during a third accumulation time from a third frame generation start time to a third frame generation end time (Ji’s apparatus is not limited to only outputting two event samples.), and 
the frame period setting unit 
sets the first frame period and a second frame period to be different from each other (Figs. 3 and 7; {The periods are different in that they include samples from temporally separate events.}), the second frame period being a period from the second frame generation start time to the third frame generation start time (e.g., Figs. 3 and 7; {The third frame period would start with a sampling period after the two sampling periods illustrated in Figs. 3 and 7.}).
	
As to claim 3, Ji et al. teaches the data processing device according to claim 1, further comprising: 
an accumulation time setting unit (Fig. 1, sampling unit “103”) configured to set and supply the first accumulation time and the second accumulation time to the frame data generation unit (Figs. 3 and 7).
	As to claim 4, Ji et al. teaches the data processing device according to claim 3, wherein 
the accumulation time setting unit 
sets the first accumulation time and the second accumulation time to be different from each other (Figs. 3 and 7; {The accumulation times are different in that include samples from temporally separate events.}).
	As to claim 5, Ji et al. teaches a data processing device (Fig. 1, sampling unit “103” and image formation unit “105”) comprising: 
a frame data generation unit (Fig. 1, image formation unit “105”) configured to generate frame data (col. 5, lines 28-30) on a basis of event data indicating a variation in an electrical signal of a pixel (col. 5, lines 10-12), the event data occurring during an accumulation time from a frame generation start time to a frame generation end time (e.g., Fig. 2; {The Examiner interprets the accumulation time as the time or event sampling period and the frame generation start and end times as times between the start of adjacent time/event sampling periods. Note that the start and end times of the accumulation time correspond to the start and end times of frame generation in Figs. 3 and 7. However, the two do not correspond in Figs. 4,5, and 8-10.}); and 
a frame period setting unit (Fig. 1, sampling unit “103”) configured to set and supply a frame period indicating an interval between a frame data generation start time of first frame data and a frame data generation start time of second frame data to the frame data generation unit, the second frame data being generated consecutively with the first frame data (Figs. 3 and 7; col. 5, lines 18-25).
Although Ji et al. does not state it expressly, the Examiner takes official notice to the use of a photodiode in a dynamic vision sensor that provides the electrical signal processed to determine whether a variation has occurred as well known in the art. One of ordinary skill in the art would have been motivated to use a photodiode to sense scene light and output a processable variation signal because photodiodes are components that are commonly used to sense light with predictable operation and low-cost implementation.
	As to claim 6, Ji et al. teaches the data processing device according to claim 5, further comprising: 
an accumulation time setting unit (Fig. 1, sampling unit “103”) configured to set and supply the accumulation time to the frame data generation unit (col. 5, lines 23-25).
	As to claim 7, Ji et al. teaches the data processing device according to claim 5, wherein 
the frame period setting unit sets the frame period on a basis of time (col. 5, lines 21 and 22).
	As to claim 8, Ji et al. teaches the data processing device according to claim 6, wherein 
the accumulation time setting unit sets the accumulation time on a basis of time (col. 5, lines 21 and 22; {As the ‘frame period’ and the ‘accumulation time’ are the same in Figs. 3 and 7, Ji’s sampling unit sets both based on time as noted in col. 5, lines 21-22. However, even in the other embodiments in Figs. 4,5, and 8-10, the accumulation times and start times of overlapping or disjointed are set based on time.}).
	

As to claim 9, Ji et al. teaches the data processing device according to claim 6, wherein 
the accumulation time setting unit sets the accumulation time depending on a number of the event data (Figs. 7-10).
	As to claim 11, Ji et al. teaches the data processing device according to claim 5, wherein the frame period setting unit sets the frame period depending on a number of the event data (Figs. 7-10).
	As to claim 12, Ji et al. teaches the data processing device according to claim 11, further comprising: 
an accumulation time setting unit configured to set and supply the accumulation time to the frame data generation unit (Fig. 1; col. 5, lines 18-22), wherein the accumulation time setting unit sets the accumulation time on a basis of time (col. 5, lines 21 and 22).
	As to claim 13, Ji et al. teaches the data processing device according to claim 11, further comprising: 
an accumulation time setting unit configured to set and supply the accumulation time to the frame data generation unit (Fig. 1; col. 5, lines 18-22), wherein the accumulation time setting unit sets the accumulation time depending on the number of the event data (Fig. 7; col. 5, lines 21-22).
	As to claim 16, Ji et al. teaches data processing method comprising: 
generating, by a frame data generation unit (Fig. 1, image formation unit “105”), frame data (col. 5, lines 28-30) on a basis of event data indicating a variation in an electrical signal of a pixel (col. 5, lines 10-12), the event data occurring during an accumulation time from a frame generation start time to a frame generation end time (e.g., Figs. 3 and 7; {The Examiner interprets the accumulation time as the time or event sampling period and the frame generation start and end times as times between when adjacent time/event sampling periods begin. Note that the start and end times of the accumulation time corresponds to the start and end times of frame generation in Figs. 3 and 7. However, the two do not correspond in Figs. 4,5, and 8-10.}); and 
setting and supplying a frame period indicating an interval between a frame data generation start time of first frame data and a frame data generation start time of second frame data to the frame data generation unit, the second frame data being generated consecutively with the first frame data (Figs. 3 and 7; col. 5, lines 18-25).
Although Ji et al. does not state it expressly, the Examiner takes official notice to the use of a photodiode in a dynamic vision sensor that provides the electrical signal processed to determine whether a variation has occurred as well known in the art. One of ordinary skill in the art would have been motivated to use a photodiode to sense scene light and output a processable variation signal because photodiodes are components that are commonly used to sense light with predictable operation and low-cost implementation.
	As to claim 17, Ji et al. teaches the units that perform the functions of claim 17 but fails to disclose that a program may embody those units. However, the Examiner takes official notice to the use of stored, computer-executable software in an imaging device that accomplishes the functions of the device as well known in the art. One of ordinary skill in the art would have been motivated to implement software to execute the functions of the Ji’s apparatus because this would allow for design flexibility and cost saving. 



As to claim 18, Ji et al. teaches a data processing device (Fig. 1, sampling unit “103” and image formation unit “105”) comprising: 
a frame data generation unit (Fig. 1, image formation unit “105”) configured to generate first frame data and second frame data (col. 5, lines 28-30) in such a way that a first accumulation time and a second accumulation time overlap (Figs. 4 and 8), 
the first frame data being based on event data indicating a variation in an electrical signal of a pixel (col. 5, lines 10-12), the event data occurring during the first accumulation time from a first frame generation start time to a first frame generation end time, and the second frame data being based on the event data occurring during the second accumulation time from a second frame generation start time to a second frame generation end time (e.g., Figs. 4 and 8; {The Examiner interprets the first and second accumulation times as the time or event sampling periods and the first and second frame generation start and end times as the period between the start of each time/event sampling period.}).
Although Ji et al. does not state it expressly, the Examiner takes official notice to the use of a photodiode in a dynamic vision sensor that provides the electrical signal processed to determine whether a variation has occurred as well known in the art. One of ordinary skill in the art would have been motivated to use a photodiode to sense scene light and output a processable variation signal because photodiodes are components that are commonly used to sense light with predictable operation and low-cost implementation.
Claim 19 is a method claim reciting steps substantially similar to the unit functions of claim 18. Therefore, claim 19 is rejected as detailed above in claim 18.
As to claim 20, Ji et al. teaches the units that perform the functions of claim 20 but fails to disclose that a program may embody those units. However, the Examiner takes official notice to the use of stored, computer-executable software in an imaging device that accomplishes the functions of the device as well known in the art. One of ordinary skill in the art would have been motivated to implement software to execute the functions of the Ji’s apparatus because this would allow for design flexibility and cost saving. 
	As to claim 21, Ji et al. teaches a data processing device (Fig. 1) for generating frame data on a basis of event data (col. 5, lines 26-30) indicating a variation in an electrical signal of a pixel (col. 5, lines 10-12), 
the event data occurring during an accumulation time from a frame generation start time to a frame generation end time (e.g., Figs. 3 and 7), 
wherein a number of the frame data to be generated per unit time varies depending on a number of the event data per unit time (col. 6, line 64 – col. 7, line 2).
	As to claim 22, Ji et al. teaches the data processing device according to claim 21, wherein the larger the number of the event data per unit time, the larger the number of the frame data to be generated per unit time (col. 6, line 64 – col. 7, line 2; {Logically, if more event data occurs during the predetermined periods of time, more image data will be output.}).
	As to claim 23, Ji et al. teaches a data processing device (Fig. 1, apparatus “100” with application discussed in col. 5, lines 30-37) comprising: 
a data processing unit (Fig. 1, apparatus “100”) including, 
an event generation unit (Fig. 1, dynamic vision sensor “101”) having a pixel generating an electrical signal, configured to generate event data representing occurrence of an event indicating a variation in the electrical signal of the pixel (col. 5, lines 10-12), 
a frame data generation unit (Fig. 1, image formation unit “105”) configured to generate frame data on a basis of the event data occurring during an accumulation time from a frame generation start time to a frame generation end time (e.g., Figs. 3 and 7; {The Examiner interprets the first and second accumulation times as the time or event sampling periods and the first and second frame generation start and end times as the period between the start of each time/event sampling period. Note that the start and end times of the accumulation times correspond to the start and end times of the first and second frame generation times in Figs. 3 and 7. However, the two do not correspond in Figs. 4,5, and 8-10.}), and 
a frame period setting unit (Fig. 1, sampling unit “103”) configured to set and supply a frame period indicating an interval between a frame data generation start time of first frame data and a frame data generation start time of second frame data to the frame data generation unit, the second frame data being generated consecutively with the first frame data (Figs. 3 and 7; col. 5, lines 18-25; {Note the Examiner’s italicized statement above as well.}).
Although Ji et al. does not state it expressly, the Examiner takes official notice to the use of a photodiode in a dynamic vision sensor that provides the electrical signal processed to determine whether a variation has occurred as well known in the art. One of ordinary skill in the art would have been motivated to use a photodiode to sense scene light and output a processable variation signal because photodiodes are components that are commonly used to sense light with predictable operation and low-cost implementation.
	As to claim 24, Ji et al. teaches the data processing device according to claim 23, further comprising: 
an image processing unit configured to perform image processing using the frame data (col. 5, lines 30-37, “…visual recognition…”).
	As to claim 25, Ji et al. teaches the data processing device according to claim 24, wherein 
the image processing unit performs recognition processing on the frame data (col. 5, lines 30-37, “…visual recognition…”).
Claim 27 is a method claim reciting steps substantially similar to the unit functions of claim 23. Therefore, claim 27 is rejected as detailed above in claim 23.

2.	Claims 10,14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US # 10,198,660) in view of Wang et al. (US 2016/0078321).
	As to claim 10, Ji et al. teaches the data processing device according to claim 6. The claim differs from Ji et al. in that it requires that the accumulation time setting unit switches between setting the accumulation time on a basis of time and setting the accumulation time depending on a number of the event data.
	In the same field of endeavor, Wang et al. discloses a system (Fig. 1) including an event sensor (Fig. 1, sensor “110”) and a switching unit that dynamically switches between outputting accumulated events from the sensor data based on either a time period or a number of events ([0038]). In light of the teaching of Wang et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to dynamically switch between the image data formation bases as disclosed in Wang et al. because, as Wang et al. notes in para. [0038], this would  effectively balance processing load and event identification accuracy.  
	The combination of Ji et al. and Wang et al. detailed above forms the basis for the rejection of claims 14 and 15 below.
	As to claim 14, Ji et al., as modified by Wang et al., teaches the data processing device according to claim 11, further comprising: 
an accumulation time setting unit (see Ji et al., Fig. 1, sampling unit “103”) configured to set and supply the accumulation time to the frame data generation unit (see Ji et al., Figs. 3-10), 
wherein the accumulation time setting unit switches between setting the accumulation time on a basis of time and setting the accumulation time depending on the number of the event data (see Wang et al., [0038]).
	As to claim 15, Ji et al., as modified by Wang et al., teaches the data processing device according to claim 5, wherein the frame period setting unit switches between setting the frame period on a basis of time and setting the frame period depending on a number of the event data (see Wang et al., [0038]).

3.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US # 10,198,660) in view of Park et al. (US 2018/0262705).
As to claim 26, Ji et al. teaches the data processing device according to claim 23. The claim differs from Ji et al. in that it requires that the data processing device includes a semiconductor chip having a plurality dies arranged on top of each other.
In the same field of endeavor, Park et al. discloses a system including an event sensor with associated processing circuitry (Fig. 1), where the vision sensor and processing circuitry are formed as stacked semiconductor dies (Fig. 10A; [0107] and [0110]). In light of the teaching of Park et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the Ji’s apparatus as stacked elements as disclosed by Park et al. because this would minimize the space consumed by the event sensor and auxiliary circuitry. 

4.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US # 10,198,660) in view of Bedikian (US # 10,600,189).
As to claim 28, Ji et al. teaches the data processing device according to claim 6. The claim differs from Ji et al. in that it requires that the accumulation time setting unit sets the accumulation time in units of segmented regions obtained by dividing a frame of the frame data into a plurality of regions.
In the same field of endeavor, Bedikian discloses an event-based system (Fig. 1) that aggregates events over a period of time based on separate, divided spatial events occurring within the period (Figs. 4 and 5; col. 6, lines 48-61). In light of the teaching of Bedikian, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to aggregate events in Ji’s apparatus in the manner of Bedikian because this would allow the system to aggregate and interpret movement within the scene, thereby outputting faithful, interpretable image data to the associated application that uses the event information.   
	As to claim 29, Ji et al., as modified by Bedikian, teaches the data processing device according to claim 28, wherein the accumulation time setting unit sets the accumulation time depending on an estimated value indicating adequateness of the accumulation time (see Ji et al., col. 6, line 64 – col. 7, line 2; {The Examiner interprets the estimated value as the number of events occurring during the predetermined period of time. That is, image data will be formed if the number of events over that period of time is adequate.}).
	As to claim 30, Ji et al., as modified by Bedikian, teaches the data processing device according to claim 29, 
wherein the accumulation time setting unit sets the accumulation time depending on the estimated value obtained by using the frame data generated depending on the event data within the accumulation time (see Ji et al., col. 6, line 64 – col. 7, line 2).

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Movshovich (US # 10,992,887), Kubendran et al. (US # 10,887,535), Sapienza et al. (US # 10,812,711), and Liu (US # 10,466,779) each discuss the frame period associated with an event camera. Particularly, Sapienza et al. discloses a sliding frame period, and Liu discloses an adjustable frame period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/17/2022